10

11

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

Case 2:19-cv-00493-JLR Document 18-1 Filed 08/22/19 Page 1 of 2

‘THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

In the Matter of the Complaint of IN ADMIRALTY
Michael Schladetzky, owner of the M/V
DISCOVERY, a 1979 Universal Marine Boat, NO: 19-493 JLR
Official No, 611125 for Exoneration from or
Limitation of Liability (RRBPOSED) ORDER
GRANTING MOTION

TO WITHDRAW AS
COUNSEL FOR PLAINTIFF
MICHAEL SCHLADETZKY

 

 

 

 

This matter having come before the Court on the motion of Gaspich Law Office PLLC
to withdraw as counsel for Plaintiff Michael Schladetzky, and the Court having reviewed the
parties’ submissions in support of and in opposition to the motion, and being advised in the
premises, and finding good cause for entry hereof,

NOW THEREFORE, the motion of Gaspich Law Office PLLC to withdraw as counsel

for Plaintiff Michael Schladetzky 1s hereby GRANTED.

(PROPOSED) ORDER GRANTING MOTION TO GASPICH LAW OFFICE PLLC

j - 1 . . 1809 Seventh Avenue, Suite 609
WITHDRAW AS COUNSEL (NO, 19-493 JLR)- 1 Seattle, WA 98101

Tel, (206) 956-4204
Fax: (206} 956-4214

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

Case 2:19-cv-00493-JLR Document 18-1 Filed 08/22/19 Page 2 of 2

Mb
Dated this bs day of September, 2019.

CD 2 Yo &

United States District Court Judge

Presented by:

GASPICH LAW OFFICE PLLC

s/Anthony J. Gaspich

Anthony J. Gaspich, WSBA #19300
1000 Second Avenue, Suite 3330
Seattle, WA 98014

Tel.: (206) 956-4204
tony@gaspichwilliams.com.

Attomeys for Plaintiff Michael Schladetzky

(PROPOSED) ORDER GRANTING MOTION TO GASPICH LAW orrice PLLC
a 1 eventh Avenue, Suite
WITHDRAW AS COUNSEL (NO, 19-493 JLR} - 2 Seattle, WA 98101
Tel, (206) 956-4204
Fax: (206) 956-4214

 

 
